somrfme 0ml3ls S.Carpenter
Texas UPePlployasnt
                  aempensetionConmiseion
Brown Bld&
Austin, Texas
&bar Sir:                         Opfnlon No. o-2247
                                  R%i uap the Coml%%loti r%uwe
                                  to l.tealftb determlmitlone
                                  8 alaim for benefit8 or rerlsw
                                  e determlnatlonalrea6y rrde
                                  before an appeal iron 8tmh de-
                                  terwlnatlon~hasbeen iilod
                                  with %% appeal Srfbunal and re..
                                  latsd questions.
            You2 reqamt for en opinioa on aar$ain ralattwl   qws-
tlons imuting     qqeml   proaodure Wore   the   !gma U-r     Qae
permotionOolPrlaaion lrrrrr
                         been reaefved. Pour questionswill bo
quoted end dltiassad in~tb& order +f their Irppemranae
                                                     In the
request.




          The Lsgi~lmture has andearorodto ~tllne gatiieular4
the proaodureto be iollowed ta tfibhfutdl.~ ef benefit olairs
baiorathe Gomlaahn.     Ue quote the peW.mmtSa&lons     of &ti-
ale 5223.-b,Vernen's Ravlsod Civil Statutsst




    "See. 4 (b).   SnLtlal Determination: A represents-
    tire clasignetedby the GQIBBX%SB~~P,antihwdmUter    re-
    ierred to aa a dsputp, shall promptly exnmine t4e O~&JU
    and, on the baais of the faoCa foam3 by hiat,shall
    either determkne whsther or not euoh aLaim 1% valid,
    end if mild, the date 0% w!~l%hb%a%fit% shell oomue~e,
    the benefit aiwiuutparetie end thciBlexilnumduration
    thereof. or ahall refbr suon aletw or any question lo-
    rolved theretn to en appeal xribunslor to the WIa5la-
    &of%, wuoh shell m&e its detemninatlanswith rsapeot
    thsreto In aooordanae with t!w proaedure deaeribed in
    subseatlton (0) of this %eotfcm, exoept t&et in any oa%e
    in which the peyment or d%ni%l of benefits wtil  be da-
    GrvIlla~S,Osrpantar,page 2
    tarmIaad by tha prai%Iuns of %eotlon 5~x6) oi this
    AOtt,the deputy ahall prompay txailadt hle zllllfinding
    as rao4iwith reapeot to that aubaaationto the ConmU-
    alon, WhIoh, on tho be%I% of the atidauoe submittedand
    suoh a&ditlOual evldauoe 8% It may requlro, shall 8rriXJItj
    6miif$, ox set a8Ida suah fiudiugs of facetend tran%&t
    to tha dapaty a daaI%Ion apon the Issues Involtad
    undar the subaeatlon. The daputy etia3.l propapt
    notify the alaImnt.and any dtmr lnterestadpsrtg-of
    tha deoiaion and the reabans thexsror.   Unless tireal%Imsnt
    or any suoh Interestadpsrty, within tan (10) calenderdays
    ester the delivery of,ouoh uotificcrtion, or within twelve
    (U) a%lendsr day% after auoh notirlaaticnwc.8mailed tb
    hi8 leastlcuOspfl~addres:s,
                             files en eppettlfrom such da-
    olalon, auoh dea$tsIon skmll baTIn%l and banefita shall
    ba paid or-&dad ln eaoamlanoe -tharawTth. IX an eppa%l
    Io~dulg filad, banaflto with respaot to the parlod prior
    to the flnal detarmInstionor tLreCommIuslon, shall ba
    pald or&y sitar such dstemInstIon; prop/dad, that If au
    appeal tribuuel~erfirusa dacisian of a deputy, or tha
    GomfnIe~~5o~
               effirme a t!ieoisbmof en appaal trIbuna1,
    allowIng behefits, such bonefIt% shall ba paid reGardlea%
    efany~appaal.whloh~my tharaaftarbe taken but It
    suah daoision Is fimlly revarssd, no amployar*s
    daaouut ahall be ahergad with benefits so paid.
         aho. 4 (a). Appbal~~ Unless suah appeal Is wlth-
    drawn,,%u appeal trtbunal, artsir%tford&ng the partlea
    raaeonable oppc&iuIty for fair hmriog, aLall bffimi
    or.madYy the fludIng of faat anb'daoI%ionof the
    depaty. The partlss ahall be da4 natIfIed of sash.
    trlbtu+*6 deo+slon, tanager tit& It6 raaaom3 there-
    ior, whiah ahall be de&mad to ba tlma& tla6iaiix1 Eb tth&
    6anmiasi0r~,unlsss within tan (10) days r&a? tha date
    of notlfloatlcmor msIl.ingof %%ah 4eaIaIoa rurtha
    appeel Is IhItIstad pursuant to subsaatian {a, of
    this aaotls4n;*
         aSea 4.(a) Th% Conmiseion may on Its own motion
    affira,modify, o? set as&de ang deoiaion of en Cppaal
    tribunal on the heals of the eW¶anaa previously sub-
    mitted In auah oasa, or dIreat the taking of eddftioual
    eviBauae, ax may peruit an$ of the partlee to s&h da-
    aiaion to unitlate further appesls before it . . ~. .
    The %mraIssIon may remva to Itself or transfar to
    another eppecl tribune1 the proeeadln,;sau any claim
    penblng before an eppeal tribunal. . rW ,.

          Thui a aaraful awmiuatioa of relevant eeatloua of Artlole
5221-b disaloses e power Hithin the Cor%n3.~sion,
                                                faund in Laotian
4 (a) to affirm, mdffy or set aoSda say Uaaoisionof en appeal
tribunal on :ts own motion,. This  m?i.ua
                                       %eatIon of our law~.fur-
thar empowers the G&saion    to ranove to ItaaU or to anothar
appasl tribunal my alai& pendiug before en eppac~ltribuual.
          Raforanoa to the oour%e 6f a bleiu from Its fIlIug to
Its rlnal deteruiuatlon,%how%.tha first datam&mtIou to ba
teetea by Artlola 5221-b, Eaatian 4 (b), la a raprasantatiraor
deputy designeted by tha &%rm~I%%Lon;subsaquantto detormf.a%tlon
by the dapaty the prooedure 1% .outliuedfox an appaal to aa
appeal tribunal und from that body to the .,
                                          GomnIesIan.
Bon.~GrvllleS, Carpenter,paga 3
          A pruvibionIa -de   In Artlola !%!a-0, SeotIan 4(e),
far remwal by the CoxnaIasIon on 1tS motion of a ola5.mber~re an
appeal tribunal, bntno auhorlmatlonappears in the statute for
the Gom&mion, on its own motion, -toremove e olain for revfew
pr1a.rto an appaal to the appeal tribunal.
          1t:obviouslywas intended that the epplioant for banerlts
take the IuItlatIvaia'saaurIxtg
                              benefita and that the Cumalsslon
would not of Ita own volition award payments fndlaorimI~toly
rrom a rund designed to help the needy unamployed.
          We have oonsideredthe datalledmanner adopted by the
Lagls.:eturain oatlInIngthe prooedura of P olelm, tha authority
and the duty of tha Colgfacilonand Ita daputlca with rderenoe
to olaims. Thla sppears to be En apt situationror the appI&
aatlon of the legal marIm vexpresalourrius~est exaluelo alterIus*.
Where the stat&a auumarataat!m powers and dutias of ofiloialrr
UoLto    be ear&trued aa axaludlng all those not expresslyman-
         This rule was long ago laid down In Texae ln the opLn-
ion oreJudge Wheeler in &-yen vs. gundberg, f,Tox. Rap. &I&
Your first queetIon 18 qmwered in the negative.
          ‘QuestionHo. 2, ~May a oat38p&ding b&ore an
     appaak tribunal be ramovkd to the Commlselon bx an
     aotlon 00 the Corplnisslou
                              taken ln the sbsenoe of trie
                                  tha oonaumdnoe 0r the
     lmpartislnumber; or iwioitheut
     impartialmember in aueh ~aotIanV
          Artdale 5223.-b,GeotIW 8 (e), reads as follows:
     "(e) Quorumt Any tool(2) Gorraalseione~sshall oon-
     atituta a quarum, provided, hewevar, that whanavar tha
     ConudsaIon hefms wy ease Imdlrlng 8 dlaputed 0lal.itoi,
     benefits kdar the &cwlmIon~ of Sd3.rm 6 af this Aat,
     the impcmtlalmember oi-ths Caaualaalon shallaot u3.e~~
     in the sbeenoe or &isqualYioatio~~ai any other member,
     end in no oese ehall suoh a heerlng prooeed unless the
     inqpartlalmemberof the C~sslon    is present. Bbroept
     as harefnbeioreprovided, no vaoanoy &aBu Impair the
     right 0r the ramaInIug Gumksslone173to exarelaa all
     oi the.poriaraoi the Gamai8sI01&"~
           Our’aJlsW~ to this question IS rurther oomplioatadby
oral.InformatIon,not-in the Xetter of requaat, that a ramavel
to the Commission is In hot a ravlew of the olaira. This
 sltuatlonexlsting as It does Rlaaea the proeadura strIotly
within tha prohlbltlonfouud in Section 8 (a) quoted abova-,
ue advert partioularlpto that portion of f5actlon8 (a)
whiohrsade "r . . and In no aase aasll.a hearing proased unIess
the lmpartlalmambar of the Ccmmlssion 5s present.* . . . Ths
'presenoeand oouaurrenoaof tha impartlalmembar la tturrdm
mmdatory if .thereglovalfrW au 8pped tribunal iS tankMouat
 to a revlaw 0r the olatsa
          n
           Quastlan No. 3   May the G&aeion  act upon an
     applloatlonrar lea4 to appeal to ths aolRIRi86ion3.n
     the ebsanae of the ~urtIalmambar?*
          The provisions of Artiole 5221-b, Seotlon S-(e) Ver-
non*8 RavIsed GIvII Statutes, damand the presanoe of the &a-
partial mambar bafore a hearing may prooead. yh,have WId In
    il~~.urvll.LeS. GqrpantBf.page 4
    w   user to your saooxu?question, that under the faota as.we
    hars'tham, the ramoval of an appeal vans that the mambara ham
    atudled the reaord and the ramoval la a rsvl&w, thus out anawar
    to your third qaeation la no. The bssle far our answar Is the
    same as that in question tnro;
              WgueatlonNo; 4 ~Xn an aotlon by the Gommlsalon
         unon an aoalloation;or leave lx aDDeal to the km-
         -~-   ~.   ~~a_-

         mIssIon, is the onourrerioeof the--&artIal m%mb%r
         neoes~aaryto s dealsion?*
                                   * is derlnsd by Webster asr "Aot
             'The term ~"00110urren0e
    or oonourrlng*; "a meeting or corni&?together"; "union"; "aon- .'
    junotion*.
              Th%ra is also tha Interpratatlckn   0r oonourr%naeto ba
    *in agreement* as found In swordsand Phrases,    PirEt Cexiea pg.
    1390, and Worda end Phrases, Seoond series, Pa. 8!&
               We arcwont to believe that.the use implied in your ques-
    tion la the -aotIng together-. This Infermrrs rasults tram
    ratlure to rjnd any raqu5ramantor lndloatlon that the law aon-
    tamplatesthatall thrnmmbersm~~tagr88        onanappeal.    Suoh
    a aonolusion w0uld not be Ln hsrnsny with the idea of a thra%-man
    baard.
                 Adopting the vleu that aonaurr%no0embxapea the sating
    or preaenoa In tha me&In&.oi the isp?artIalmmb~, weibelieve
    our statutes    apiwifloally require the prsaenoe of the kpartIa1
I   -bar     on any aation,  but do%a not require the sfilrmatIv%vota
    0r .auohxns&er.
                                nere'the -8son       has grantad
                                daiiwminatIm~a       olatiicrr
         benefits and wheie Micahappeal M berma the Oem~IaaIon
         on the raaord end so fori@ hearIng.haabeen hald, Is
         the oonaurr%aaa0r ~the Impartlalmamber IXbO886ErF to a
         deslaian on auoh app%aX?a
              TM.8 answer alao ambraoas prerloua QlauusaIon In thIa
    oplnian, W% find nothIag In the Texas statutes on unamp&~         ..
    ~eomp~tlonInaur8nee that suggest8      that the iagartI%laemb%r
    auat tippruvea bsnsiit 01al.mor appeal.b%fore 1% oan be paid.
    It appears to us that the,- uWa&asnta of the law and psrtleularly
    Artlole $i42l-13,
                    S%otion 8 (e!, ar% 6atisfIed   ii the partial
    member Is prssent et the hearing as aonaS.der~tIen  of the olalm.
    The preseuti or oonaurr%ne%of the I&partIal~~~bar is al.1that
    Is riqulred, but the statute Is ol~~and~ unambIguouaIn its
    roquiraarentthat suoh memberbe premmnt b&ore the hearing may
              The atstutes appar%ntl.ydo n@t lnt%nd that a deolalon
    ~~~*ln     the abaenoe of the &psrtial m%mW.